DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

	Claims 7-12 and 31 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 10-12 and 31 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 7-9 are currently under consideration.

Election/Restrictions
Applicants' election of Group I (claims 7-9) in the reply filed on December 17, 2021 is acknowledged.  In response to applicants' election, Group II (claims 10 and 12) and Group III (claim 11 and 31) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants have elected Group I with traverse.  
The traversal is on the ground(s) that the claims of all three Groups are said to be directed to the same invention (Applicant’s remarks, par. 2).  This traversal is not found to be persuasive because there are three distinct inventions, one drawn to a method for reducing αβ, one drawn to a method of treating a patient afflicted with Alzheimer’s disease or multiple sclerosis, and one drawn to a method for improving cognitive disorder or learning and memory disorder associated with Alzheimer’s disease.  While potentially related by presence or clearance of αβ, as discussed in par. [0006] of the specification (See 
patients that require an increase in LRP1 (Group I), 
patients afflicted with multiple sclerosis (Group II), and
Alzheimer’s patients demonstrating cognitive or learning and memory disorders (Group III). 
Thus, the inventions are not so closely related as to depend absolutely upon one another and are therefore patentably distinct.
Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.  

Applicant’s election of species in the reply filed on December 17, 2022 is acknowledged. Applicants elected the following species:
NOD2 agonist: MDP
Claims 10-12 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2022.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 17, 2020 is being considered by the examiner.  

Claim Objections
Claim 9 is objected to because of the following informality: “Low” should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GOSSELIN, WO2018/112627, Filed December 2017.

Regarding claim 7, Gosselin discloses administration of muramyldipeptide (MDP) (NOD2 agonist) for 4 consecutive days ([0060], [0063], [0068], [0071]; Figures 1-2, 4-7). 
Regarding claims 8-9, the instant specification illustrates that the administration of MDP increases LRP1, thereby intrinsically increasing transport of αβ across the Blood Brain Barrier (example X, Figure 15B). See MPEP 2112(II).
Thus, Gosselin anticipates claims 7-9.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAYELL, WO2017/070731, Pub: 04MAY2017.
Regarding claim 7, Mayell teaches treatment of human Alzheimer’s disease patients with crosslinked muramyldipeptide (MDP) (See pars. [0060] and [0061]; Figures 1 and 2; and claims); and administration in doses from 10-45 mg/kg over a 15-day period (par. [0057], study G6121).

Thus, Mayell anticipates claims 7-9 as applied to the elected species: MDP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over RIVEST, WO2009/069002A2, Pub: 04JUN2009, in view of Wuest, Stimulatory Effect of N-Acetyl Muramyl Dipeptide In Vivo: Proliferation of Bone Marrow Progenitor Cells in Mice; Infection and immunity; 37(2), 452-462, Pub: AUG1982, BERNSTEIN, Recombinant Human Stem Cell Factor Enhances the Formation of Colonies by CD34’ and CD34’lin- Cells, and the Generation of Colony-Forming Cell Progeny From CD34’lin- Cells Cultured With Interleukin-3, Granulocyte Colony-Stimulating Factor, or Granulocyte-Macrophage Colony-Stimulating Factor; Blood, 77(11), 2316-2321; Pub: 1JUN1991, and MERCHAV, Detection of Murine Bone Marrow Granulocyte/Macrophage Progenitor Cells (GM-CFU) in Serum-Free Cultures Stimulated with Purified M-CSF or GM-CSF, International journal of Cell Cloning; 2, 356-367; Pub:1984.
Regarding claim 7 Rivest teaches the use of GM-CSF, G-CSF, and M-CSF for the treatment of amyloid plaques (abstract, claims), including those of Alzheimer’s disease. Rivest indicates –M-CSF as being the most promising treatment because it is a growth factor for monocytes and macrophages [0088]. In addition, Rivest claims a method of treating Alzheimer’s disease (claims 18 and 19) using administration of M-CSF to increase tissue resident macrophage activity wherein the administration of M-CSF is effective to increase tissue resident macrophage activity (claim 1); and the tissue resident macrophages are bone marrow derived microglia (claim 14).

Wuest, discloses dose dependent increases in concentration of granulocyte-macrophage progenitor cells (a result of G-CSF as evidenced by Bernstein, p.2317, Table 1; and both M-CSF and GM-CSF, as evidenced by Merchav; whole document, abstract) in bone marrow 24 hours after muramyldipeptide (MDP) treatment with a peak effect at 10 mg/mL (par. spanning pgs. 455-456; Abstract; p. 452, Col. 2, First full par.; p. 461 Figure 8; p.458; Figure 6; p.459,Table 4). Wuest also teaches increases in blood monocyte concentration (p.455, Table 1).
Regarding claims 8-9, the instant specification illustrates that the administration of MDP increases LRP1, thereby intrinsically increasing transport of αβ across the Blood Brain Barrier (example X, Figure 15B). See MPEP 2112(II).
Therefore, one of ordinary skill would have been motivated to increase systemic and bone marrow derived monocytes and macrophages as a treatment for Alzheimer’s disease (as taught by Rivest).  In addition it would have been obvious to one of ordinary skill in the art that substitution of one known element (e.g., administering colony stimulating factors as taught by Rivest) with another (e.g., administration of 10 mg/mL muramyldipeptide (MDP), as taught by Wuest) would, with a reasonable expectation of successful result (increase in macrophage progenitor cells and blood monocytes, as disclosed by Wuest), have the desired outcome at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658